DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments and remarks in the reply filed 2/22/2021 have been acknowledged and entered.  Claims 1-4, 6-10, and 21 are pending. Claims 5 and 11-20 are canceled; claim 21 has been added by this amendment.  The objection to claim 10 and the rejection of Claim 3 under 35 USC 112 have been withdrawn in view of applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Emoto et al. (US 2017/0182515), and further in view of Tanaka (US 2004/0195207) and Yoshihara et al. (US 2015/0243542).
Regarding Claim 1:  Emoto teaches a substrate processing method comprising:
a substrate holding step of holding a substrate (Fig. 12, element W) by a substrate holding jig, the substrate holding jig being provided on an upper surface of a base (element 5) 
a liquid film forming step of supplying a processing liquid to the upper surface of the substrate to thereby form a liquid film of the processing liquid on the upper surface of the substrate [0100-0101];
a liquid heating step of supplying a heating medium to a space between substrate and the base [0105];
an opening defining step of defining an opening in the central region of the liquid film on the substrate in a state where the substrate is heated in the liquid heating step [0106-0107]; and
an opening enlarging step of enlarging the opening while rotating the base to thereby rotate the substrate around a rotational axis along a vertical direction [0110],
wherein the liquid heating step is executed in parallel with the opening enlarging step at least during part of a period of the opening enlarging step [0107, 0113]; and
a heating medium replacing step of replacing the heating medium located in the space by supplying the heating medium to a position between the central region of the lower surface of the substrate and the heater unit during execution of the opening enlarging step (Fig. 5C; [0105]).
Emoto does not expressly disclose that the heating medium fills the space and is heated by a heater unit provided between the substrate and the base.  However, Tanaka teaches a substrate cleaning method wherein a liquid heating medium fills a space between the substrate and a base, wherein a heater provided in the space is used to heat the heating medium (Fig. 1; 
Emoto does not expressly disclose that the substrate is heated to a temperature that is greater than or equal to the boiling point of the processing liquid.  The processing liquid of Emoto is an organic solvent such as IPA [0079].  Yoshihara teaches a similar method of cleaning a substrate wherein the substrate is heated to a temperature at least equal to the boiling point of the processing liquid (IPA) in order to assist in the formation and enlargement of an opening of the processing liquid film in a step of removing the processing liquid from the substrate surface [0491, 0493].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Emoto in view of Tanaka by heating the substrate to a temperature that is at least the boiling point of the liquid in order to assist in forming and enlarging the opening, as taught by Yoshihara.
Regarding Claim 2:  Emoto, Tanaka, and Yoshihara teach the elements of Claim 1, as discussed above.  Emoto further teaches that the liquid filling heating step includes a rotational supply step of supplying the heating medium to the space while rotating the substrate [0108].
Regarding Claim 3:  Emoto, Tanaka, and Yoshihara teach the elements of Claim 1, as discussed above.  Emoto further teaches that the liquid filling heating step is continued at least 
Regarding Claim 4:  Emoto, Tanaka, and Yoshihara teach the elements of Claim 1, as discussed above.  Emoto further teaches stopping the supply of the heating medium before the opening defining step is started (Fig. 5B).  Emoto does not expressly disclose stopping supply of the heating medium after the space is filled with the heating medium.  Tanaka is cited for teaching filling the space with the heating medium, and further teaches that the heating medium supply is stopped after the space is filled [0028-0029].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art by stopping the supply of the heating medium after the space is filled and before the opening defining step in order to conserve the supply of the fluid, as suggested by Tanaka.
Regarding Claim 6:  Emoto, Tanaka, and Yoshihara teach the elements of Claim 1, as discussed above.  Emoto further teaches the method comprises a heating medium supply stopping step of stopping supply of the heating medium after the space is filled with the heating medium and before the opening defining step is started (Fig. 5B, [0103]).
Emoto does not expressly disclose the supply flow rate of the heating medium.  It is known that the flow rate of a heated liquid affects the heat transfer of said liquid.  Emoto teaches that the heat exchange between the substrate and the heating liquid is greatest upon initial contact of the liquid with the center of the surface and weakened as it moves toward the peripheral region [0105].  Since Emoto is concerned with forming the opening at the center of the surface first, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art by lowering the flow rate in 
Regarding Claim 8:  Emoto, Tanaka, and Yoshihara teach the elements of Claim 1, as discussed above.  Emoto further teaches that the opening defining step includes a step of defining the opening by supplying a gas to the central region of the liquid film [0106].
Regarding Claim 10:  Emoto, Tanaka, and Yoshihara teach the elements of Claim 1 as discussed above.  Emoto further teaches the method comprises:
a rinse liquid supply step of supplying a rinse liquid, which rinses the upper surface of the substrate, to the upper surface of the substrate [0090]; and
a replacement step of supplying a low surface tension liquid, which has a lower surface tension than that of the rinse liquid, to the upper surface of the substrate as the processing liquid to thereby replace the rinse liquid with the low surface tension liquid [0093],
wherein the liquid film forming step includes a step of forming, as the liquid film, a liquid film of the low surface tension liquid on the upper surface of the substrate [0093, 0101].

Regarding Claim 21:  Emoto teaches a substrate processing method comprising:
a substrate holding step of holding a substrate (Fig. 12, element W) by a substrate holding jig, the substrate holding jig being provided on an upper surface of a base (element 5) and horizontally holding the substrate to be spaced apart upwardly from the upper surface of the base;

a liquid heating step of supplying a heating medium to a space between substrate and the base [0105];
an opening defining step of defining an opening in the central region of the liquid film on the substrate in a state where the substrate is heated in the liquid heating step [0106-0107]; and
an opening enlarging step of enlarging the opening while rotating the base to thereby rotate the substrate around a rotational axis along a vertical direction [0110],
wherein the liquid heating step is executed in parallel with the opening enlarging step at least during part of a period of the opening enlarging step [0107, 0113];
a heating medium supply stopping step of stopping supply of the heating medium after the space is filled with the heating medium and before the opening defining step is started (Fig. 5B, [0103]); and
a heating medium replacing step of replacing the heating medium located in the space by supplying the heating medium to a position between the central region of the lower surface of the substrate and the heater unit during execution of the opening enlarging step (Fig. 5C; [0105]).
Emoto does not expressly disclose that the heating medium fills the space and is heated by a heater unit provided between the substrate and the base.  However, Tanaka teaches a substrate cleaning method wherein a liquid heating medium fills a space between the substrate 
Emoto does not expressly disclose that the substrate is heated to a temperature that is greater than or equal to the boiling point of the processing liquid.  The processing liquid of Emoto is an organic solvent such as IPA [0079].  Yoshihara teaches a similar method of cleaning a substrate wherein the substrate is heated to a temperature at least equal to the boiling point of the processing liquid (IPA) in order to assist in the formation and enlargement of an opening of the processing liquid film in a step of removing the processing liquid from the substrate surface [0491, 0493].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Emoto in view of Tanaka by heating the substrate to a temperature that is at least the boiling point of the liquid in order to assist in forming and enlarging the opening, as taught by Yoshihara.
Emoto does not expressly disclose the supply flow rate of the heating medium.  It is known that the flow rate of a heated liquid affects the heat transfer of said liquid.  Emoto teaches that the heat exchange between the substrate and the heating liquid is greatest upon initial contact of the liquid with the center of the surface and weakened as it moves toward the peripheral region [0105].  Since Emoto is concerned with forming the opening at the center of .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Emoto et al. (US 2017/0182515), Tanaka (US 2004/0195207) and Yoshihara et al. (US 2015/0243542), as applied to Claim 1, and further in view of Okutani (US 2014/0127908).
Regarding Claim 9:  Emoto, Tanaka, and Yoshihara teach the elements of Claim 1, as discussed above, but do not expressly disclose a step of sucking the processing liquid through a suction nozzle.  Okutani teaches a similar substrate cleaning method wherein, in an IPA removing step, a suction nozzle is used to suction IPA liquid film from a center region of the substrate surface [0147-0148].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art method by sucking the processing liquid to assist in the liquid removal, as suggested by Okutani.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the reviewed prior art does not anticipate or fairly suggest all the features of this claim.  The .

Response to Arguments
Applicant's arguments filed 2/22/21 have been fully considered but they are not persuasive. 
Applicant has argued that the combination of references cited do not teach the claimed method.  Applicant argues that even in combination, one of ordinary skill in the art would not have been motivated by Emoto and Tanaka to supply the heating fluid during the enlarging opening step.  However, Emoto clearly teaches that the heating liquid heats the central region of the substrate to assist forming the opening, and illustrates that the heating liquid is applied to the substrate while the opening enlarges ([0107], Figs. 5C, 5D). Tanaka is cited for teaching filling the gap with the heating liquid to enhance the heating efficiency, as discussed above.
Applicant has also argued that the cited prior art fail to teach that the supply flow rate of the heating medium in the heating medium replacing step is less than the supply flow rate of the heating medium before the heating medium supply stopping step.  Applicant asserts that one of ordinary skill in the art would have been motivated to increase the flow rate in order to push the heating fluid in contact with the central region of the substrate outwardly.  It is again noted that Emoto is concerned with forming the opening at the center of the surface first. Emoto teaches that the heat exchange between the substrate and the heating liquid is greatest upon initial contact of the liquid with the center of the surface and weakened as it moves toward the peripheral region [0105].  One of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art by lowering the flow rate in the heat medium replacing step in order to concentrate the heat transfer at the central region to further assist the opening enlarging step.  One of ordinary skill in the art would have recognized that this allows the heat to be concentrated at the center region where heating is desired, and also allowing a reduction in heating fluid consumption.  
Therefore, though the arguments have been fully considered, they are not found persuasive and the rejections of the claims under 35 USC 103 are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA N. CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/N.N.C/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Examiner, Art Unit 1714